Order, Supreme Court, New York County, entered December 20, 1973, transferring the instant proceeding, over objection, to this court, unanimously reversed, on the law and in the exercise of discretion, without costs and without disbursements, and the matter remanded to Special Term for full consideration of the issues raised hereon. In a proceeding brought pursuant to article 78 of the CPLR, petitioners seek review of a determination by respondent City Commission on Human Rights. Said respondent has cross-moved to enforce its said determination. The rights of the parties to seek judicial review and enforcement, respectively, of an order of the City Commission on Human Rights are covered by section Bl-9.0 of the Administrative Code of the City of New York. Said section explicitly provides that any “such proceeding shall be brought in the supreme court of the state within any county wherein the unlawful discriminatory practice which is the subject of the commission’s order occurs”; and that “the jurisdiction of the supreme court shall be exclusive and its judgment and order shall be final, subject to review by the appellate division of the supreme court and the court of appeals in the same manner and form and with the same effect as provided for appeals from a judgment in a special proceeding.” Where, as here, an exclusive review procedure by a specified court is expressly provided for by statute, a proceeding under article 78 is not maintainable. (CPLR § 7801, subd. 1; 8 Weinstein-Korn-Miller, N. Y. Civ. Prac., par. 7801.02; Matter of S. Delia Corp. v. New York State Tax Comm,., 38 A D 2d 608.) The distinction is not without legal significance. (Cf. Matter of State Comm,. For Human Rights v. Lieber, 23; N Y 2d 253.) Fdr purposes of the remand directed hereby, the order of this court, entered May 2, 1974, granting the motion of the Council of Supervisors and Administrators of the City of New York, Local 1, SASOC, AFL-CIO, for leave to intervene, shall continue in effect. Concur — Kupf erman, J. P., Murphy, Steuer and Tilzer, JJ.